| iBOWES, Judge,
dissenting.
In this case plaintiff sought damages from Dr. Eddington for property damage to a condominium caused by third persons (clients of Dr. Eddington). Dr. Eddington’s liability for these damages arises from his relationship as lessee of the property at issue. In my opinion, the professional liability insurance policy issued by defendant, Scottsdale Insurance Company, to cover any alleged acts of malpractice, or actions in tort, specifically excludes coverage for damages which Dr. Eddington may be hable as a lessee. Therefore, I would affirm the summary judgment granted herein in favor of Scottsdale.
Accordingly, I respectfully dissent for the majority opinion of my esteemed learned brothers.